      Case 7:19-cv-00403 Document 39 Filed on 01/27/20 in TXSD Page 1 of 2

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-403
                                       §
 FISHER INDUSTRIES, FISHER SAND        §
 AND GRAVEL CO.,                       §
 TGR CONSTRUTION, INC. AND             §
 NEUHAUS & SONS, LLC,                  §
                                       §
                    Defendants.        §
______________________________________________________________________________

           PLAINTIFF UNITED STATES OF AMERICA’S DISCLOSURE
                          OF INTERESTED PARTIES
______________________________________________________________________________

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

   1. Fisher Industries;

   2. Fisher Sand and Gravel Co.;

   3. TGR Construction, Inc.;

   4. Neuhaus and Sons, LLC;

   5. United State of America (U. S. International Boundary and Water Commission), Plaintiff.




                                               Page 1 of 2
                                     Disclosure of Interested Parties
     Case 7:19-cv-00403 Document 39 Filed on 01/27/20 in TXSD Page 2 of 2

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas
                                                       DANIEL DAVID HU
                                                       Chief, Civil Division

                                              By:      s/ E. Paxton Warner                 .
                                                       E. PAXTON WARNER
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 555957
                                                       Texas Bar No. 24003139
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Paxton.Warner@usdoj.gov

                                                       Attorney in Charge for the United States of
                                                       America

                                                       And

                                                       JOHN A. SMITH, III
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 8638
                                                       Texas Bar No. 18627450
                                                       One Shoreline Plaza
                                                       800 North Shoreline Blvd., Suite 500
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (361) 888-3111
                                                       Facsimile: (361) 888-3234
                                                       E-mail: john.a.smith@usdoj.gov

                                                       Attorney for the United States of America


                                CERTIFICATE OF SERVICE

       I, E. Paxton Warner, Assistant United States Attorney for the Southern District of Texas,
hereby certify that on January 27, 2020, I served the foregoing using the Court’s ECF notification
system on all parties receiving ECF notice in this case.

                                              By:      s/ E. Paxton Warner                    .
                                                       E. PAXTON WARNER
                                                       Assistant United States Attorney


                                             Page 2 of 2
                                   Disclosure of Interested Parties
